

116 HR 8381 IH: Protect Older Job Applicants Act
U.S. House of Representatives
2020-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8381IN THE HOUSE OF REPRESENTATIVESSeptember 24, 2020Ms. Garcia of Texas (for herself, Ms. Wild, and Mrs. Hayes) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo prohibit employers from asking the age or date of birth of an individual before the completion and submission of an application for employment by such individual.1.Short titleThis Act may be cited as the Protect Older Job Applicants Act or the POJA Act.2.Prohibition against asking the age or date of birth before the completion and submission of the application for employmentSection 4(a) of the Age Discrimination in Employment Act of 1967 (29 U.S.C. 623(a)) is amended—(1)in paragraph (2) by striking the or at the end, (2)in paragraph (3) by striking the period at the end and inserting ; or, and(3)by adding at the end the following:(4)to ask the age or date of birth of an individual before the completion and submission of an application for employment by such individual.. 3.Prohibition against limiting, segregating, or classifying applicants for employmentSection 4(a)(2) of the Age Discrimination in Employment Act of 1967 (29 U.S.C. 623(a)(2)) is amended—(1)by inserting or applicants for employment after employees, and(2)by inserting or as an applicant for employment after employee.4.Damages for requesting the age or date of birth at the time of applicationSection 7 of the Age Discrimination in Employment Act of 1967 (29 U.S.C. 626) is amended—(1)in subsection (b) by inserting , except where a remedy is provided in subsection (g) after of this section, and(2)by adding at the end the following:(g)The amount owing to an applicant for employment for a violation of paragraph (2) or (4) of section 4(a) shall be $5,000 in lieu of any other amounts owing under this Act for such violation..5.Effective dateThe amendments made by this Act shall take effect 1 year after the date of the enactment of this Act.